Case 13-35522        Doc 53     Filed 04/09/19     Entered 04/09/19 08:45:43          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-35522
         Darneshia E Scott

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/06/2013.

         2) The plan was confirmed on 12/20/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/08/2016.

         5) The case was completed on 02/06/2019.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $11,662.65.

         10) Amount of unsecured claims discharged without payment: $19,314.39.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-35522       Doc 53        Filed 04/09/19    Entered 04/09/19 08:45:43                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $64,585.00
        Less amount refunded to debtor                             $27.00

 NET RECEIPTS:                                                                                    $64,558.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,889.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $3,014.49
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $6,903.49

 Attorney fees paid and disclosed by debtor:                  $111.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F   Unsecured            NA     18,109.22        18,109.22       8,950.78         0.00
 COTTONWOOD FINANCIAL LTD         Unsecured      1,000.00       1,495.95         1,495.95        739.40         0.00
 ILLINOIS DEPT OF REVENUE         Priority       4,000.00       4,740.25         4,740.25      4,740.25         0.00
 ILLINOIS DEPT OF REVENUE         Unsecured            NA         672.09           672.09        332.19         0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA         330.66           330.66        163.43         0.00
 INTERNAL REVENUE SERVICE         Priority       7,506.00       7,503.70         7,503.70      7,503.70         0.00
 NUMARK CREDIT UNION              Secured       13,561.77       9,512.95         9,512.95      9,512.95    1,044.53
 NUVELL CREDIT COMPANY            Unsecured            NA       6,270.01         6,270.01      3,099.06         0.00
 ONEMAIN                          Unsecured      3,330.00       2,785.02         2,785.02      1,376.54         0.00
 CENTRAL DUPAGE HOSPITAL          Unsecured         725.00           NA               NA            0.00        0.00
 COMCAST CHICAGO                  Unsecured         253.00           NA               NA            0.00        0.00
 EDWARD HEALTH VENTURES           Unsecured          86.00           NA               NA            0.00        0.00
 ILLINOIS TOLLWAY AUTHORITY       Unsecured         495.00           NA               NA            0.00        0.00
 ILLINOIS TOLLWAY AUTHORITY       Unsecured         424.00           NA               NA            0.00        0.00
 ILLINOIS TOLLWAY AUTHORITY       Unsecured         283.00           NA               NA            0.00        0.00
 ILLINOIS TOLLWAY AUTHORITY       Unsecured         212.00           NA               NA            0.00        0.00
 PREMIER DERMATOLOGY              Unsecured         127.00           NA               NA            0.00        0.00
 TMOBILE                          Unsecured         486.00           NA               NA            0.00        0.00
 SELECT PORTFOLIO SERVICING       Unsecured           0.00           NA               NA            0.00        0.00
 SIERRA AUTO FINANCE LLC          Unsecured            NA         405.25           405.25        200.30         0.00
 SIERRA AUTO FINANCE LLC          Secured       15,960.00     15,960.00        15,960.00      15,960.00    2,152.65
 T MOBILE                         Unsecured         486.00        252.09           252.09        124.60         0.00
 T MOBILE                         Unsecured      2,926.00       1,758.63         1,758.63        869.23         0.00
 THE ROOMPLACE                    Secured           800.00        800.00           800.00        800.00       84.90




UST Form 101-13-FR-S (9/1/2009)
Case 13-35522        Doc 53      Filed 04/09/19     Entered 04/09/19 08:45:43             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $25,472.95         $25,472.95           $3,197.18
       All Other Secured                                    $800.00            $800.00              $84.90
 TOTAL SECURED:                                          $26,272.95         $26,272.95           $3,282.08

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $12,243.95         $12,243.95              $0.00
 TOTAL PRIORITY:                                         $12,243.95         $12,243.95              $0.00

 GENERAL UNSECURED PAYMENTS:                             $32,078.92         $15,855.53              $0.00


 Disbursements:

         Expenses of Administration                             $6,903.49
         Disbursements to Creditors                            $57,654.51

 TOTAL DISBURSEMENTS :                                                                     $64,558.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/09/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
